UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-7866



DWAYNE DION BACON,

                                               Plaintiff - Appellant,

          versus


MR. WRIGHT; MRS. MORTON,

                                              Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(8:06-cv-01678-AW; 8:06-cv-01679-AW)


Submitted:   August 8, 2007                 Decided:   August 29, 2007


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dwayne Dion Bacon, Appellant Pro Se. Carol Saffran Brinks, HOWARD
COUNTY OFFICE OF LAW, Ellicott City, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Dwayne Dion Bacon appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.        We have

reviewed the record and find no reversible error.       Accordingly, we

affirm on the reasoning of the district court.            See Bacon v.

Wright,   Nos.   8:06-cv-01678-AW;   8:06-cv-01679-AW   (D.   Md.   filed

Oct. 16, 2006 & entered Oct. 17, 2006).        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                               AFFIRMED




                                - 2 -